                Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 1 of 26



 1 EILEEN R. RIDLEY, CA BAR NO. 151735
     eridley@foley.com
 2 FOLEY & LARDNER LLP
   555 CALIFORNIA STREET
 3 SUITE 1700
   SAN FRANCISCO, CA 94104-1520
 4 TELEPHONE: 415.434.4484
   FACSIMILE: 415.434.4507
 5
     JAMI A. GEKAS, (Pro Hac Vice pending)
 6     jgekas@foley.com
     JOSHUA L. HARRIS (Pro Hac Vice pending)
 7     jlharris@foley.com
     FOLEY & LARDNER LLP
 8   321 NORTH CLARK STREET
     SUITE 3000
 9   CHICAGO , IL 60654-5313
     TELEPHONE: 312.832.4500
10   FACSIMILE: 312.832.4700
11
     Attorneys for Plaintiff CHEGG, INC.
12

13                                   UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15
     CHEGG, INC.,                                 )   CASE NO: 21-cv-2139
16                                                )
                        PLAINTIFF,                )   PLAINTIFF CHEGG, INC.’S
17                                                )   COMPLAINT FOR VIOLATIONS OF
             V.                                   )   THE COMPUTER FRAUD AND
18                                                )   ABUSE ACT, VIOLATIONS OF THE
   JOHN DOE, A/K/A “JAKE IRWIN”, A/K/A            )   CALIFORNIA COMPREHENSIVE
19 “JASON AJ”, A/K/A “GODWIN                      )   COMPUTER DATA ACCESS AND
   CHRISTO”, D/B/A “TECHLACARTE”,                 )   FRAUD ACT, BREACH OF
20 D/B/A “TECHFILX”                               )   CONTRACT, AND TRADEMARK
                                                  )   INFRINGEMENT
21                      DEFENDANT.                )
                                                  )   JURY TRIAL DEMANDED
22                                                )
23

24

25

26

27

28

                                                                        CHEGG, INC.’S COMPLAINT
                                                                            CASE NO. 21-cv-2139_
     4834-2805-2960.2
                  Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 2 of 26



 1           Plaintiff Chegg, Inc. (“Chegg”) makes the following allegations against Defendant
 2   John Doe, a/k/a “Jake Irwin”, a/k/a “Jason AJ”, a/k/a “Godwin Christo”, also d/b/a
 3   “TechLaCarte” and/or “Techfilx” (“Defendant”):
 4                                                 PARTIES
 5           1.         Plaintiff Chegg is a domestic corporation organized and existing under the
 6   laws of the State of Delaware, with its principal place of business located at 3990 Freedom
 7   Circle, Santa Clara, California 95054.
 8           2.         The true identity of Defendant John Doe (hereinafter “TechLaCarte” or
 9   “Techfilx” or “Defendant”) is unknown, but upon information and belief, is the individual
10   or entity that owns or controls the domain names <techlacarte.com> and <techfilx.com>.
11   On information and belief, that individual, who has alternatively used fictitious names
12   including “Jake Irwin”, “Jason AJ”, and “Godwin Christo,” also operates the websites
13   associated with the aforementioned domain names, which are available at the URL
14   https://techlacarte.com (the “TechLaCarte Website”) and the URL https://techfilx.com
15   (the “Techfilx Website”), and does business as both “TechLaCarte” and “Techfilx.” Upon
16   further information and belief, details to be obtained in discovery from third-party services
17   providers such as PayPal, Cloudflare and BigRock Solutions, among others, will lead to
18   the full identification of Defendant.
19                                     JURISDICTION AND VENUE
20           3.         This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a)
21   because this action alleges violations of federal statutes, including the Computer Fraud and
22   Abuse Act (18 U.S.C. § 1030) and the Lanham Act (15 U.S.C. §§ 1114 and 1125(a)). The
23   Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. § 1367.
24           4.         This Court has personal jurisdiction because Defendant directs business
25   activities toward and conducts business within this Judicial District through at least the
26   interactive, commercial websites TechLaCarte and Techfilx. Furthermore, among other
27   acts, Defendant unlawfully accessed and used Chegg’s computers and servers located in
28   this District in order to operate and offer his illicit services.
                                                        1
                                                                              CHEGG, INC.’S COMPLAINT
                                                                                   CASE NO. 21-cv-2139
     4834-2805-2960.2
                  Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 3 of 26



 1           5.         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a
 2   substantial part of the events giving rise to the claims raised in this lawsuit occurred in this
 3   District. Among other acts, Defendant unlawfully accessed and used Chegg’s computers
 4   and servers in this District to operate and offer its illicit services.
 5           6.         Jurisdiction and venue are also proper in this District under California Penal
 6   Code 502(j), which states: “For purposes of bringing a civil or criminal action under this
 7   section, a person who causes, by any means, the access of a computer, computer system,
 8   or computer network in one jurisdiction from another jurisdiction is deemed to have
 9   personally accessed the computer, computer system, computer network in each
10   jurisdiction.”
11                                             BACKGROUND
12   A.      Introduction
13           7.         Chegg is a leading direct-to-student connected learning platform, supporting
14   students on their educational journey from high school to college and into their careers,
15   with proprietary technology and tools to help students learn, grow, and excel.
16           8.         Billing itself as the “Smarter Way to Student®,” Chegg makes its services
17   available online, anytime and anywhere throughout the U.S., so that its users can access
18   Chegg’s resources whenever they are needed.               Chegg’s learning platform has been
19   designed to deliver a meaningful and personalized experience to each of Chegg’s millions
20   of student customers. As a direct result of Chegg’s quality products and services, high
21   level of customer service, and its demonstrated commitment to improving the educational
22   outcomes of all students, Chegg is very well known and highly regarded on college
23   campuses throughout the country.
24           9.         With full knowledge of Chegg’s reach, renown, and goodwill among students
25   and of the popularity of Chegg’s platform and services, Defendant has and is engaged in
26   systematic, unauthorized dissemination of proprietary Chegg content that is available only
27   to Chegg subscribers. In addition, Defendant is actively soliciting monetary donations
28   from the individuals to whom Defendant unlawfully disseminates Chegg’s proprietary
                                                        2
                                                                               CHEGG, INC.’S COMPLAINT
                                                                                    CASE NO. 21-cv-2139
     4834-2805-2960.2
                Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 4 of 26



 1   content. In other words, rather than develop its own products or services, Defendant is
 2   making money by stealing from Chegg.
 3           10.        Defendant’s appropriation of Chegg’s content for its own financial gain has
 4   forced Chegg to bring this legal action against Defendant to stop the unauthorized
 5   dissemination of its proprietary content and the diversion of its actual and potential
 6   customers to Defendant’s website.
 7   B.      Chegg and the Chegg Study® Homework Help Service
 8           11.        Chegg’s online tools have all been developed to help students learn more
 9   effectively and efficiently. Through Chegg’s proprietary online platforms, students can
10   access educational information, tools, and resources such as live online tutoring, writing
11   tools for proofreading essays and creating bibliographies to correctly cite their research
12   sources, interactive programs that explain math concepts, and online textbook rentals.
13   Chegg offers its services via its multiple websites, one of which can be accessed from the
14   URL http://www.chegg.com (the “Chegg Website” or “Chegg.com”).
15           12.        Chegg is particularly well-known for its Chegg Study® service, which helps
16   students master challenging concepts on their own. Through Chegg Study, users can access
17   Chegg’s massive library of millions of proprietary step-by-step solutions to homework and
18   study questions. For high-demand print textbooks and eTextbooks, primarily in the
19   subjects of sciences, technology, engineering, mathematics, statistics, business and
20   economics, Chegg offers “Textbook Solutions,” which are step-by-step explanations that
21   help students understand how to solve the questions and master the subject matter from
22   their textbooks and course materials. Users can also submit problems not covered in
23   textbooks to Chegg’s subject matter experts, who provide proprietary step-by-step guided
24   solutions to those questions, known as “Expert Answers.” Both the “Textbook Solutions”
25   and the “Expert Answers” (collectively, “Chegg Content”), which have been created by
26   Chegg over many years and together comprise more than 30 million independent solutions,
27   are available exclusively to Chegg’s subscribers. A sample of Chegg Content can be
28   viewed below and in Exhibit A to this Complaint.
                                                      3
                                                                            CHEGG, INC.’S COMPLAINT
                                                                                 CASE NO. 21-cv-2139
     4834-2805-2960.2
                Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 5 of 26



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
                                                                     CHEGG, INC.’S COMPLAINT
                                                                          CASE NO. 21-cv-2139
     4834-2805-2960.2
                Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 6 of 26



 1           13.        Chegg has invested an enormous amount of time and money, over many years,
 2   to develop, maintain, and expand its database of high-quality, user-friendly, proprietary
 3   educational resources.
 4           14.        Chegg has paid many millions of dollars to license textbook questions from
 5   educational textbook publishers, allowing Chegg the right to use and reproduce questions
 6   from the publishers’ copyrighted textbooks on Chegg.com.
 7           15.        Further, Chegg has worked tirelessly with thousands of subject matter experts
 8   to create unique, original, and substantively rich teaching materials. Chegg’s own research
 9   and feedback from customers has confirmed that students are not interested in just being
10   told the final answers; they want to learn. For that reason, Chegg Study solutions are both
11   independently created and “guided,” meaning that they actually walk students through a
12   step-by-step analysis of question and solution, to teach the user how to arrive at the correct
13   solution.
14           16.        Chegg’s substantial investment in its database of such solutions is ongoing –
15   it adds new material to the Chegg Study service on a daily basis. Furthermore, Chegg
16   employs stringent quality control measures to ensure that the Chegg Content is accurate,
17   fulsome, and up-to-date. As a result, the Chegg Study service is not only beloved by
18   students, but also has high profit margin and forms a core component of Chegg’s business.
19           17.        To access the Chegg Study service, and other resources on Chegg.com,
20   student users pay Chegg a monthly subscription fee. Each user then creates a unique
21   username and password that allows him or her access to Chegg’s services. These login
22   credentials are personal to each user, and shared access is strictly prohibited under Chegg’s
23   Terms of Use. Chegg Study may be accessed from Chegg.com as well as Chegg’s mobile
24   application.
25   C.      The Chegg Terms of Use Govern Access to Chegg.com and Chegg Study®
26           18.        As a condition of access to Chegg’s services, including Chegg.com and the
27   Chegg Study service, users must agree to Chegg’s Terms of Use (the “Terms of Use”).
28   The Terms of Use are attached as Exhibit B to this Complaint.
                                                       5
                                                                              CHEGG, INC.’S COMPLAINT
                                                                                   CASE NO. 21-cv-2139
     4834-2805-2960.2
                Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 7 of 26



 1           19.        Chegg’s Terms of Use include, without limitation, the following terms:
 2                  Account Registration & Termination: “. . . you may not share your account
 3                      or any of the Services with others. . . . You agree you will not sell or share or
 4                      otherwise transfer your membership or any membership rights.”
 5                  Proprietary Rights: “Any unauthorized use of Chegg Content is prohibited.”
 6                  Your License to Use Chegg Content: “You may only use the Services for
 7                      your own personal use. You agree not to view, copy, or procure content or
 8                      information from the Services by automated means . . . to frame, mask, extract
 9                      data or other materials from the Chegg Content . . . . No materials from the
10                      Services may be copied, reproduced, modified, republished, downloaded,
11                      uploaded, posted, transmitted, or distributed in any form or by any means
12                      without Chegg’s prior written permission or as expressly provided in these
13                      Terms of Use. . . . Where you purchase a subscription or a license to access
14                      any Chegg Content, you may not share that subscription or license with
15                      others.”
16   D.      The CHEGG Marks
17           20.        Since at least as early as 2003, Chegg, or its predecessor in interest, has
18   exclusively used the coined and inherently distinctive mark CHEGG to brand Chegg’s
19   tutoring, homework help, textbook rental, and other related educational and entertainment
20   services and products. Chegg has acquired numerous U.S. federal trademark registrations,
21   including, but not limited to, the following registrations (the “CHEGG Marks”):
22                  5,058,869       CHEGG
23                  4,777,915       CHEGG STUDY
24                  4,021,925       CHEGG
25                  3,970,742       CHEGG.COM
26                  3,191,844       CHEGG
27   True and correct copies of the certificates of registration for these trademarks are attached
28   as Exhibit C. Three of these marks have become “incontestable” under Section 15 of the
                                                         6
                                                                                CHEGG, INC.’S COMPLAINT
                                                                                     CASE NO. 21-cv-2139
     4834-2805-2960.2
                Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 8 of 26



 1   Lanham Act, 15 U.S.C. § 1065, thereby constituting conclusive and independent evidence
 2   of Chegg’s exclusive right to use those marks in commerce.
 3           21.        The registrations identified above cover goods and services including, inter
 4   alia, “Educational services, namely, providing on-line learning resources in the nature of
 5   study guides, study materials and personal study assistance for students of primary,
 6   secondary and college levels,” and “providing mentoring, tutoring, and instruction in a
 7   wide variety of subjects . . . .”
 8           22.        Chegg has invested a substantial amount of time and resources to promote and
 9   advertise the inherently distinctive CHEGG Marks, and the goods and services associated
10   therewith.         Chegg markets its tutoring and other educational services to consumers
11   throughout the United States. Since 2014, Chegg has spent more than $200 million to
12   advertise and promote its goods and services under the CHEGG Marks. As a result, Chegg
13   has developed valuable goodwill and an outstanding reputation in the CHEGG Marks. The
14   CHEGG Marks are extremely well-known among students in the United States and have
15   become exclusively associated in the minds of the consuming public with a single source,
16   namely, Chegg.
17   E.      Defendant’s Unauthorized Activities
18           23.        Defendant is the individual who owns or controls the domain name
19   <techlacarte.com> and the TechLaCarte Website, and operates the TechLaCarte criminal
20   endeavor.
21           24.        The registrar of the <techlacarte.com> domain name is a US-based entity
22   called BigRock Solutions Ltd. According to BigRock Solutions, the <techlacarte.com>
23   domain name is registered to one “Jake Irwin,” with public address listed as “303, North
24   street” in “MAA, IN,” postal code 600028. A true and correct copy of the WHOIS look-
25   up for the domain name <techlacarte.com>, accessed on March 16, 2021, is attached as
26   Exhibit D to this Complaint. On information and belief, the address provided for the
27   registrant in the WHOIS is incorrect (for example, “MAA” is the airport code for Chennai,
28   India, rather than a city). The registrant’s true location and identity are unknown.
                                                       7
                                                                             CHEGG, INC.’S COMPLAINT
                                                                                  CASE NO. 21-cv-2139
     4834-2805-2960.2
                Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 9 of 26



 1           25.         Upon information and belief, Defendant is also the individual who owns or
 2   controls the domain name <techfilx.com> and the Techfilx Website, and operates the
 3   Techfilx criminal endeavor. BigRock Solutions is also the registrar of the <techfilx.com>
 4   domain name. According to BigRock Solutions, the <techfilx.com> domain name is
 5   registered to one “Godwin Christo,” with public address listed as “8/30, sri sakthi nagar,
 6   krishnapuram” in “Tamil Nadu, IN” postal code 627011. A true and correct copy of the
 7   WHOIS look-up for the domain name <techfilx.com>, accessed on March 16, 2021, is
 8   attached as Exhibit E to this Complaint. On information and belief, the address provided
 9   for the registrant in the WHOIS is incorrect, and the registrant’s true location and identity
10   are unknown.
11           26.        Since at least February 2020, TechLaCarte has published and maintained
12   numerous blog posts that offer Internet users free access to the subscription-only content
13   and services of a variety of digital content and service providers, including Chegg.
14           27.        For instance, TechLaCarte published and maintained two posts that enabled
15   visitors to circumvent Chegg’s paywall and access proprietary Chegg Study homework
16   help solutions without a subscription, and thus, without authorization. In particular,
17   Defendant’s posts, titled “Free Chegg Accounts Username and Password” (“Chegg
18   Accounts”) and “How to Get Chegg Answers for FREE” (“Chegg Answers”)
19   (collectively, “2020 Infringing Posts”), were first published on the TechLaCarte website
20   at least as early as February 1, 2020, and March 21, 2020, respectively. See Exhibits F,
21   G. Defendant republished the 2020 Infringing Posts to the TechLaCarte website, such that
22   both, at that time, bore a date of April 4, 2020. See Exhibits H, I.
23           28.        The 2020 Infringing Posts invited visitors to request unauthorized access to
24   Chegg Content by submitting a specific Chegg question or a link to a specific Chegg
25   question via a request form. The 2020 Infringing Posts expressly instruct visitors on how
26   to request Defendant’s illicit services.
27           29.        The Chegg Accounts post states (see Exhibit H):
28                      Our service is free to use – all you need to do is post your
                                                       8
                                                                             CHEGG, INC.’S COMPLAINT
                                                                                  CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 10 of 26



 1                      question or Chegg question link in our comments section
                        with your email address and let us find the answer for you. You
 2                      will receive the complete solution to your question via email.
 3
             30.        The Chegg Answers post states (see Exhibit I):
 4
                        We have an active Chegg subscription, so guys, if you have any
 5                      questions in your subject, just ask it directly by filling the handy
                        form found below or in the comments section or reach us through
 6                      of facebook page. In Techlacarte we are happy to help you with
                        your tough assignments. You will receive complete solutions to
 7                      your question within a few minutes after the submission. In case
                        of urgency with the answer don’t hesitate to leave us a message
 8                      on our facebook page, because it can help you get your answers
                        real fast, especially if we are away. Make sure to add correct
 9                      email address in the submission form, since we will be sending
                        your answers to the email address you provided in the form entry.
10
     31.     An image of the request form used in the 2020 Infringing Posts can be seen in the
11
     attached Exhibits F-I and is reproduced below:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         9
                                                                                 CHEGG, INC.’S COMPLAINT
                                                                                      CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 11 of 26



 1           32.        After entering a name, email address, and a specific Chegg question or link to
 2   a Chegg question, the user clicks the “Submit” button. Shortly after submitting a request
 3   using this form, the requesting user receives an email response that provides – free of
 4   charge – a verbatim copy of the relevant Chegg Content. An example of such an email
 5   response containing a verbatim copy of certain Chegg Content is attached as Exhibit J,
 6   and images from Exhibits A and J are reproduced below to demonstrate that TechLaCarte
 7   provides a verbatim copy of the protected Chegg Content.
 8                             Public Version of Chegg Study Solution (Ex. A)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       10
                                                                              CHEGG, INC.’S COMPLAINT
                                                                                   CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 12 of 26



 1                      Subscription Only Version of Chegg Study Solution (Ex. A)
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   11
                                                                         CHEGG, INC.’S COMPLAINT
                                                                              CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 13 of 26



 1      Verbatim Copy of Subscription Only Chegg Solution Provided by Defendant (Ex. J)
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                12
                                                                    CHEGG, INC.’S COMPLAINT
                                                                         CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 14 of 26



 1           33.        Through the above-described process, Defendant intentionally distributed
 2   Chegg Content without authorization to individuals who did not subscribe to Chegg’s
 3   services so that they may access the proprietary Chegg Content without paying for those
 4   services.
 5           34.        Upon information and belief, Defendant obtained the Chegg Content that it
 6   distributed using a paid Chegg subscription that it maintains and periodically renews. For
 7   example, the April 4, 2020 version of the Chegg Accounts post states (see Exhibit H):
 8                      However, you can’t view the solutions if you don’t have a paid
                        Chegg account. If this is your case, we can help you view the
 9                      answer! In Techlacarte we have a Chegg subscription, and we
                        can use it to help you out. You can see our chegg subscription
10                      status in the attached screenshot. We have a Chegg subscription
                        valid upto April 2020, which costs $14.95 per month. Well you
11                      don’t have to worry about the bill, because we paid it for you and
                        we are offering this service for completely free of cost. Take
12                      advantage of this great opportunity that exclusively available to
                        all of the TechLaCarte fans and visitors.
13

14           35.        By contrast, the previous February 1 version of the Chegg Accounts post
15   advertises use of a Chegg subscription valid through February 2020 (see Exhibit F):
16                      However, you can’t view the solutions if you don’t have a paid
                        Chegg account. If this is your case, we can help you view the
17                      answer! In Techlacarte we have a Chegg subscription, and we
                        can use it to help you out. You can see our chegg subscription
18                      status in the attached screenshot. We have a Chegg subscription
                        valid upto February 2020, which costs $14.95 per month. Well
19                      you don’t have to worry about the bill, because we paid it for you
                        and we are offering this service for completely free of cost. Take
20                      advantage of this great opportunity that exclusively available to
                        all of the TechLaCarte fans and visitors.
21

22           36.        Defendant is not, and never has been, authorized to copy, display, distribute,
23   and/or provide any access whatsoever to the proprietary Chegg Study homework help
24   materials, or any other Chegg Content.
25           37.        Defendant’s actions are knowing, intentional, willful, malicious, and
26   fraudulent.
27

28
                                                        13
                                                                               CHEGG, INC.’S COMPLAINT
                                                                                    CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 15 of 26



 1           38.        Upon information and belief and at least during much of 2020, Defendant
 2   monetized its criminal enterprise by offering subscriptions to users for access to and
 3   distribution of proprietary Chegg Content through such entities as PayPal.
 4           39.        In 2020, Chegg implemented certain technical measures to prohibit
 5   Defendant’s ongoing theft, and also took various enforcement actions against Defendant.
 6   Chegg was able, for a time, to shut down the TechLaCarte criminal endeavor. For that
 7   reason, and due to the general difficulty with commencing litigation during the early
 8   months of the global Covid-19 pandemic in 2020, Chegg held off—temporarily – on filing
 9   suit against Defendant, but continued to monitor the TechLaCarte website.
10           40.        Chegg learned, unfortunately, that Defendant was not to be deterred. On
11   information and belief, after pausing his business for some period of time over the summer
12   of 2020, Defendant recommenced his criminal endeavor with a new scheme to monetize
13   his theft from Chegg, during the fall of 2020.
14           41.        Defendant’s criminal conduct continues to this day, and will continue to
15   damage Chegg if not stopped. For instance, on February 7, 2021, Defendant republished
16   a blog titled “How to Get Chegg Answers for Free” (“2021 Infringing Post”).
17   Unsurprisingly, the 2021 Infringing Post lists TechLaCarte as the “recommended” method
18   for users to access free Chegg answers without an authorized Chegg subscription. See
19   Exhibit K.
20           42.        Chegg has been and continues to be damaged by Defendant’s actions because
21   consumers who would otherwise purchase a subscription from Chegg may use
22   TechLaCarte to acquire Chegg Content for free. This results in lost subscription revenue
23   to Chegg, as well as the lost opportunity to cross-sell Chegg’s complementary products
24   and services through Chegg.com.
25           43.        Information to quantify the extent of the harm to Chegg is currently in the
26   possession and control of Defendant. Nonetheless, upon information and belief, Defendant
27   has disseminated over 11,300 answers and other proprietary Chegg Content. This is
28
                                                      14
                                                                            CHEGG, INC.’S COMPLAINT
                                                                                 CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 16 of 26



 1   evidenced by a banner displayed below the request form in the 2021 Infringing Post, which
 2   banner is shown in the attached Exhibit K and is reproduced below:
 3

 4

 5

 6

 7

 8

 9           44.        Defendant’s intentional and willful unauthorized conduct is further evidenced
10   by his evolving revenue generation methods. For example, while the Defendant initially
11   used PayPal to collect payments from users, upon information and belief, Defendant now
12   offers users a three-tiered “Chegg Unlock Plan” to users who request Defendant’s illegal
13   services, attached as Exhibit L and reproduced below:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       15
                                                                              CHEGG, INC.’S COMPLAINT
                                                                                   CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 17 of 26



 1           45.        Depending on the user’s selection, the Defendant will “unblock” between 4
 2   and 10 Chegg links for a certain amount of time.            Upon selection and submission,
 3   Defendant provides each user with a “Unique submission ID” to track the processing of a
 4   request. For instance, users are able to see whether a request has been “Submitted,” is
 5   “Queued,” or is “Completed.” See Exhibit M, reproduced below:
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25           46.        Once a request is “Completed”, Defendant emails the user with specific
26   instructions on next steps, including an invoice and directions to access and download the
27   free answer. See Exhibit N.
28
                                                     16
                                                                           CHEGG, INC.’S COMPLAINT
                                                                                CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 18 of 26



 1           47.        Chegg has been and continues to be further damaged because Defendant has
 2   been and is infringing upon the CHEGG Marks. Defendant, without authorization, displays
 3   the CHEGG Marks both in the 2020 Infringing Posts, 2021 Infringing Post, and in its email
 4   response in a manner likely to confuse consumers as to its association, affiliation,
 5   endorsement or sponsorship with or by Chegg. Such unauthorized and confusing use of
 6   these marks has caused and continues to cause irreparable damage to Chegg and the
 7   goodwill it enjoys in the CHEGG Marks.
 8           48.        Similar to the TechLaCarte criminal conduct, and upon information and
 9   belief, Techfilx has also published and maintains numerous blog posts that offer Internet
10   users free access to the subscription-only content and services of a variety of digital content
11   and service providers, including Chegg.
12           49.        In particular, Techfilx has published and maintains posts that enable
13   visitors to circumvent Chegg’s paywall and access proprietary Chegg Study homework
14   help solutions without a subscription, and thus, without authorization. For instance, one
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     17
                                                                           CHEGG, INC.’S COMPLAINT
                                                                                CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 19 of 26



 1   post entitled “How to Get Chegg Answers for Free 2020” (“Chegg Blog”) was first
 2   published on the Techfilx website sometime in 2020 (republished on March 12, 2021) and
 3   provides a detailed account of how to “Unblur Free Chegg Answers for Free,” along with
 4   a host of other means for users to “find answers for free from Chegg or sites related to
 5   that.” The Chegg Blog is attached as Exhibit O and is reproduced in part below:
 6           50.        Like Defendant’s illegal conduct through TechLaCarte, Chegg has been and
 7   continues to be further damaged because Defendant has been and is infringing upon the
 8   CHEGG Marks through Techfilx. Defendant, without authorization, displays the CHEGG
 9   Marks in the Chegg Blog in a manner likely to confuse consumers as to its association,
10   affiliation, endorsement or sponsorship with or by Chegg.                Such unauthorized and
11   confusing use of these marks has caused and continues to cause irreparable damage to
12   Chegg and the goodwill it enjoys in the CHEGG Marks.
13           51.        While Chegg continues to monitor Defendant’s criminal conduct and has
14   implemented innovative technical solutions to thwart Defendant’s actions, Chegg is, at this
15   point, left with no option other than to commence suit. Without the intervention of this
16   Court, Defendant will undoubtedly continue to look for new ways to steal Chegg’s content
17   and monetize his efforts, all to the great detriment of Chegg.
18                                   COUNT ONE
                   VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
19

20           52.        Chegg realleges and incorporates by reference, as if fully set forth herein, the
21   allegations in all of the preceding paragraphs.
22           53.        Chegg’s computers are involved in interstate and foreign commerce and
23   communication, and are thus protected computers as defined under 18 U.S.C. § 1030(e)(2).
24           54.        On information and belief, Defendant knowingly, and with intent to defraud
25   Chegg, accessed Chegg’s computers without authorization or in excess of authorization, at
26   least because Defendant accesses Chegg’s computers for the purpose and with the intent
27   of obtaining and distributing Chegg Content to individuals who do not subscribe to Chegg’s
28   services, in violation of Chegg’s Terms of Use.
                                                        18
                                                                                CHEGG, INC.’S COMPLAINT
                                                                                     CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 20 of 26



 1           55.        On information and belief, Defendant thereby obtained from Chegg’s
 2   computers valuable information that Defendant distributed through the Infringing Posts, in
 3   violation of Chegg’s Terms of Use. The information includes Chegg’s proprietary material
 4   in the form of solutions to homework questions and problems.
 5           56.        On information and belief, Defendant knowingly, and with intent to defraud
 6   Chegg, used the valuable information obtained from Chegg’s computers in order to obtain
 7   something of value.
 8           57.        All of Defendant’s unlawful and unauthorized access and conduct continues
 9   to this day.
10           58.        Defendant’s conduct is for the purpose of private financial gain and has caused
11   a loss to Chegg during a one-year period in excess of $5,000. These losses will increase
12   as time goes on.
13           59.        Chegg has been and continues to be damaged by Defendant’s actions,
14   including by being forced to expend resources to investigate the unauthorized access and
15   abuse of its computer network, as well as by the loss of customers who would otherwise
16   have subscribed to Chegg’s platform and the loss of the continuing revenue streams
17   associated with such lost customers. Chegg seeks compensatory and other equitable relief
18   under 18 U.S.C. § 1030(g) in an amount to be proven at trial.
19           60.        Chegg has suffered irreparable and incalculable harm and injuries resulting
20   from Defendant’s conduct, which harm will continue unless Defendant is enjoined from
21   further unauthorized use of Chegg’s protected computers. Chegg has no adequate remedy
22   at law.
23
                                   COUNT TWO
24               CALIFORNIA COMPREHENSIVE COMPUTER DATA ACCESS
                    AND FRAUD ACT, CALIFORNIA PENAL CODE § 502
25

26           61.        Chegg realleges and incorporates by reference, as if fully set forth herein, the
27   allegations in all of the preceding paragraphs.
28
                                                        19
                                                                                CHEGG, INC.’S COMPLAINT
                                                                                     CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 21 of 26



 1           62.        Defendant knowingly accessed and without permission used Chegg data,
 2   computers, computer systems and/or computer networks in order to execute a scheme to
 3   defraud and deceive, and in order to wrongfully obtain and control data, in violation of
 4   California Penal Code § 502(c)(1).
 5           63.        Defendant knowingly accessed and without permission took, copied, and/or
 6   used data from Chegg’s computers, computer systems and/or computer networks in
 7   violation of California Penal Code § 502(c)(2).
 8           64.        Defendant knowingly and without permission used or caused to be used
 9   Chegg’s computer services in violation of California Penal Code § 502(c)(3).
10           65.        Defendant knowingly and without permission provided or assisted in
11   providing a means of accessing Chegg’s computers, computer systems and/or computer
12   networks to enable others to wrongfully obtain, take, copy, and/or use Chegg’s data, in
13   violation of California Penal Code § 502(c)(6).
14           66.        All of Defendant’s unlawful conduct in violation of California Penal Code §
15   502 continues to this day.
16           67.        Chegg suffered and continues to suffer damage as a result of Defendant’s
17   violations of California Penal Code § 502 identified above.
18           68.        Chegg has suffered irreparable and incalculable harm and injuries resulting
19   from Defendant’s conduct, which harm will continue unless Defendant’s conduct is
20   enjoined. Chegg has no adequate remedy at law.
21           69.        Defendant willfully violated California Penal Code § 502 with conscious
22   disregard of Chegg’s rights, and Defendant’s actions as alleged above were carried out with
23   fraud and malice.
24           70.        Pursuant to California Penal Code § 502(e), Chegg is entitled to injunctive
25   relief, compensatory damages, punitive or exemplary damages, attorneys’ fees, costs and
26   other equitable relief.
27

28
                                                      20
                                                                            CHEGG, INC.’S COMPLAINT
                                                                                 CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 22 of 26



 1                                          COUNT THREE
                                         BREACH OF CONTRACT
 2

 3           71.        Chegg realleges and incorporates by reference, as if fully set forth herein, the
 4   allegations in all of the preceding paragraphs.
 5           72.        Use of Chegg’s platform and services is governed by and subject to Chegg’s
 6   Terms of Use. All users of Chegg.com must agree to the Terms of Use as a condition of
 7   their use of Chegg’s services and content, regardless of whether they register with the site
 8   or merely visit it as a guest. The Terms of Use apply regardless of whether a user accesses
 9   Chegg.com by computer, mobile device, or otherwise, and whether the access is direct or
10   through a third-party website or server.
11           73.        In order to access Chegg’s proprietary solutions to homework questions and
12   problems, users must create an account and subscribe to Chegg’s services. During the
13   account creation process, users are expressly put on notice that their access to Chegg’s
14   services is subject to Chegg’s Terms of Use:
15

16

17

18

19

20
             74.        Chegg’s Terms of Use expressly prohibit users of Chegg.com from sharing
21
     their account or any services and from copying and reproducing Chegg Content.
22
             75.        Defendant has willfully and repeatedly breached the Terms of Use by
23
     collecting, copying, and reproducing proprietary Chegg Content through the Infringing
24
     Posts and thereby effectively sharing its accounts and Chegg’s services with others.
25
             76.        Chegg has suffered irreparable and incalculable harm and injuries resulting
26
     from Defendant’s conduct, which harm will continue unless Defendant’s conduct is
27
     enjoined. Chegg has no adequate remedy at law.
28
                                                        21
                                                                                CHEGG, INC.’S COMPLAINT
                                                                                     CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 23 of 26



 1           77.        Chegg is therefore entitled to injunctive relief, compensatory damages,
 2   attorneys’ fees, costs, and/or other equitable relief.
 3                                          COUNT FOUR
                                      TRADEMARK INFRINGEMENT
 4

 5           78.        Chegg realleges and incorporates by reference, as if fully set forth herein, the
 6   allegations in all of the preceding paragraphs.
 7           79.        Chegg owns numerous U.S. federal registrations for the CHEGG mark and
 8   variations thereof, including U.S. Registration Nos. 5,058,869; 4,777,915; 4,021,925;
 9   3,970,742; 4,485,490; 3,191,844. These registrations are in full force and effect and are
10   enforceable.         Registration Nos. 4,021,925, 3,970,742, and 3,191,844 have become
11   incontestable under Section 15 of the Lanham Act, 15 U.S.C. § 1065, thereby constituting
12   conclusive and independent evidence of Chegg’s exclusive right to use those marks in
13   commerce in connection with the products and services identified in those registrations.
14           80.        Defendant displayed the CHEGG mark on its website, and this use in
15   interstate commerce is likely to cause consumers to confuse or mistake, or to deceive
16   consumers as to, the origin of the services offered by Defendant and as to their affiliation,
17   connection, or association with and/or endorsement or approval by Chegg.
18           81.        The foregoing acts of Defendant constitute false designation of origin,
19   association, affiliation, connection, endorsement and/or approval under 15 U.S.C. §
20   1125(a).
21           82.        Defendant’s actions also constitute the use in interstate commerce of a
22   reproduction, counterfeit, copy, or colorable imitation of a registered trademark of Chegg
23   in connection with the sale, offering for sale, distribution, or advertising of services on or
24   in connection with which such use is likely to cause confusion or mistake, or to deceive, in
25   violation of 15 U.S.C. § 1114.
26           83.        Upon information and belief, Defendant has engaged in such false designation
27   of origin, association, affiliation, connection, endorsement and/or approval knowingly,
28
                                                        22
                                                                                CHEGG, INC.’S COMPLAINT
                                                                                     CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 24 of 26



 1   willfully, deliberately, and in conscious disregard of Chegg’s rights, making this an
 2   exceptional case within the meaning of 15 U.S.C. § 1117.
 3           84.        Chegg has been damaged, and Defendant has been unjustly enriched, by such
 4   unlawful conduct in an amount to be proven at trial.
 5           85.        In addition, Defendant’s conduct described herein has caused and, if not
 6   enjoined, will continue to cause irreparable damage to Chegg’s rights in its marks, and to
 7   the positive reputation and goodwill of Chegg, which cannot be adequately compensated
 8   solely by monetary damages. Chegg therefore has no adequate remedy at law and seeks
 9   permanent injunctive relief pursuant to 15 U.S.C. § 1116.
10                                             JURY DEMAND
11           86.        Chegg requests a trial by jury on all claims so triable.
12                                          RELIEF REQUESTED
13           87.        Chegg respectfully requests that judgment be entered in its favor and against
14   Defendant on all counts.
15           88.        Chegg requests that the Court issue preliminary, interim, and permanent
16   injunctive relief enjoining and restraining Defendant and its agents, employees, successors,
17   and assigns, and all other persons acting in concert with or in conspiracy with or affiliated
18   with Defendant, from:
19                       A. Accessing or attempting to access Chegg’s website and protected
20                            computer systems for any purposes whatsoever;
21                       B.   Using any accounts, creating any new accounts, or taking over any
22                            existing accounts, on Chegg.com, for any purposes whatsoever;
23                       C.   Assisting, instructing, or providing a means for others to access
24                            Chegg’s website and computer systems in excess of authorization;
25                       D. Using or reproducing Chegg’s proprietary “Chegg Study” materials
26                            anywhere or in any way;
27

28
                                                        23
                                                                                   CHEGG, INC.’S COMPLAINT
                                                                                        CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 25 of 26



 1                       E.   Using the CHEGG Marks or any other name or mark in a manner which
 2                            is likely to cause the public to be confused as to the source or
 3                            sponsorship of Defendant’s products, services, or websites; and
 4                       F.   Otherwise further diluting or infringing the CHEGG Marks.
 5           89.        Chegg further requests that the Court order the following additional non-
 6   monetary relief:
 7                       A. Destruction of all copies of Chegg’s proprietary materials unlawfully
 8                            obtained by Defendant, whether same are in the custody or control of
 9                            Defendant or its employees, agents, assigns, or the third-party service
10                            providers (including, without limitation, web hosts, proxy servers,
11                            privacy services and domain registrars);
12                       B.   A detailed accounting of web traffic, web analytics, and revenues
13                            obtained directly or indirectly by Defendant and/or its agents as a direct
14                            or indirect result of the unlawful copying of Chegg’s proprietary
15                            content;
16                       C.   Identification of each and every Chegg account and user name ever
17                            used or controlled by Defendant, or any of its employees, agents, and
18                            assigns, to engage in the complained-of conduct or for any other
19                            purposes whatsoever; and
20                       D. That Defendant certify and confirm, in writing and under oath, within
21                            thirty (30) days of the issuance of any order of the Court providing a
22                            remedy to Chegg, that Defendant has complied fully and completely
23                            with all requirements of such order.
24           90.        Chegg further requests that the court award to Chegg as permitted by law and
25   in such amounts to be proven at trial:
26                       A. Monetary damages, including but not limited to compensatory,
27                            statutory, and punitive damages;
28                       B.   Defendant’s profits;
                                                       24
                                                                               CHEGG, INC.’S COMPLAINT
                                                                                    CASE NO. 21-cv-2139
     4834-2805-2960.2
               Case 5:21-cv-02139-SVK Document 1 Filed 03/26/21 Page 26 of 26



 1                       C.   Punitive or exemplary damages;
 2                       D. Chegg’s reasonable costs, including reasonable attorneys’ fees; and
 3                       E.   Pre- and post-judgment interest.
 4           91.        Chegg further requests such other relief as the Court may deem just and
 5   proper.
 6
      DATED: MARCH 26, 2021                         FOLEY & LARDNER LLP
 7

 8                                                  /s/ Eileen R. Ridley
                                                    EILEEN R. RIDLEY, CA BAR NO.
 9                                                  151735
10                                                  JAMI A. GEKAS (Pro Hac Vice pending)
11                                                  JOSHUA L. HARRIS (Pro Hac Vice
12
                                                    pending)

13
                                                    Attorneys for Plaintiff
                                                    CHEGG, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      25
                                                                              CHEGG, INC.’S COMPLAINT
                                                                                   CASE NO. 21-cv-2139
     4834-2805-2960.2
